          Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 1 of 22


                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


In re:                                                            Chapter 11

NEIMAN MARCUS GROUP LTD LLC, et al.1                              Case No. 20-32519 (DRJ)

                                     Debtors.                     Jointly Administered



     ORDER (A) APPROVING OMNIBUS CLAIMS OBJECTION PROCEDURES AND
    FILING OF SUBSTANTIVE OMNIBUS CLAIMS OBJECTIONS, (B) WAIVING THE
             REQUIREMENT OF BANKRUPTCY RULE 3007(E)(6), AND
                      (C) GRANTING RELATED RELIEF
                           (Related Docket No. 1632)

           Upon the joint motion (the “Motion”)2 of the of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) and the Official Committee of Unsecured Creditors (the

“Committee”) for entry of an order (this “Order”), (a) approving the Objection Procedures attached

hereto as Exhibit 1, (b) authorizing the Debtors and the Committee to assert substantive objections

to claims (including requests for payment of administrative claims) in an omnibus format pursuant

to Bankruptcy Rule 3007(c) and Local Rule 3007-1, (c) waiving the requirement in Bankruptcy

Rule 3007(e)(6) that Omnibus Objections contain objections to no more than 100 claims, and (d)


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG
California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes
PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC
(0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG
Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus
Square, 1618 Main Street, Dallas, Texas 75201.

2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.




                                                           1
61208/0001-21168084v2
        Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 2 of 22


granting related relief, all as more fully set forth in the Motion; and this Court having found that it

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter

a final order consistent with Article III of the United States Constitution; and this Court having

found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in the best

interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court having

found that the notice of the Motion and opportunity for a hearing on the Motion were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing before

this Court (the “Hearing”); and this Court having determined that the legal and factual bases set

forth in the Motion and at the Hearing establish just cause for the relief granted herein; and upon

all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

         1.       The Motion is hereby GRANTED as set forth herein.

         2.       Notwithstanding anything to the contrary in the Bankruptcy Code and Bankruptcy

Rules, and pursuant to Bankruptcy Rule 3007(c), Bankruptcy Local Rule 3007-1, and the Complex

Rules, the Debtors (or any successors thereto), the Committee, and the GUC Claims Administrator

may file Omnibus Objections that include objections to claims on any basis provided for in

Bankruptcy Rule 3007(d), Bankruptcy Local Rule 3007-1, and/or the Additional Grounds.

         3.       Notwithstanding anything to the contrary in the Bankruptcy Code, the Bankruptcy

Rules, or the Local Rules, the Debtors (or any successors thereto), the Committee, and the GUC




                                                   2
61208/0001-21168084v2
        Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 3 of 22


Claims Administrator may object to more than 100 claims in a single Omnibus Objection on any

of the bases set forth in Bankruptcy Rule 3007(d) or the Additional Grounds.

         4.       The Debtors (or any successors thereto), the Committee, and the GUC Claims

Administrator shall be authorized to file and prosecute any Omnibus Objections in accordance with

the Objection Procedures attached hereto as Exhibit 1, which are hereby approved, and the other

procedural safeguards set forth in Bankruptcy Rule 3007(e) and Bankruptcy Local Rule 3007-1.

         5.       The form of Objection Notice attached hereto as Exhibit 2 is hereby approved.

         6.       The relief accorded herein shall also be available to the Debtors and any Plan

Administrator to be appointed pursuant to a confirmed plan.

         7.       Nothing in this Order shall affect the Debtors’ (or any successors thereto’s)

authority to pay claims to the extent authorized by a separate order of the Court.

         8.       Nothing in this Order shall obligate the Debtors (or any successors thereto), the

Committee, or the GUC Claims Administrator to settle or pursue settlement of any particular claim.

Settlements of claims may be negotiated and compromised by the Debtors, the Committee, or the

GUC Claims Administrator in their sole discretion (subject to applicable law).

         9.       For the avoidance of doubt, the Debtors (or any successors thereto), the Committee,

and the GUC Claims Administrator may include scheduled claims in Omnibus Objections.

         10.      The provisions of this Order and attached Objection Procedures shall not apply to

either (a) any claims included in an Omnibus Objection that are claims of the United States of

America or are claims of any agency or officer of the United States of America, or (b) any response

by the United States of America to an Omnibus Objection.

         11.      Notwithstanding the relief granted in this Order and any actions taken pursuant

to such relief, nothing in this Order, the Motion, or the Objection Procedures shall be deemed:



                                                   3
61208/0001-21168084v2
        Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 4 of 22


(a) an admission as to the validity of any prepetition claim against a Debtor entity; (b) a waiver

of any right of any Debtor or the Committee to dispute any prepetition claim on any grounds;

(c) a promise or requirement to pay any prepetition claim; (d) an implication or admission that

any particular claim is of a type specified or defined in this Motion or any order granting the

relief requested by this Motion or a finding that any particular claim is an administrative expense

claim or other priority claim; (e) a request or authorization to assume any prepetition agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) an admission as to the

validity, priority, enforceability, or perfection of any lien on, security interest in, or other

encumbrance on property of the Debtors’ estates; (g) a waiver or limitation of the Debtors’, the

Committee’s, or any other party in interest’s, rights under the Bankruptcy Code or any other

applicable law; or (h) a concession by the Debtors that any liens (contractual, common law,

statutory, or otherwise) that may be satisfied pursuant to the relief requested in this Motion are

valid, and the rights of all parties in interest are expressly reserved to contest the extent, validity,

or perfection or seek avoidance of all such liens.

         12.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rules and the Bankruptcy Local Rules are

satisfied by such notice.

         13.      The terms and conditions of this Order are immediately effective and enforceable

upon its entry.

         14.      The Debtors, the Committee, and the GUC Claims Administrator are authorized to

take all actions necessary to effectuate the relief granted in this Order in accordance with the

Motion.




                                                     4
61208/0001-21168084v2
         Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 5 of 22


         15.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



Dated:                   , 2020
                                                DAVID R. JONES
                                                UNITED STATES BANKRUPTCY JUDGE




                                                    5
61208/0001-21168084v2
Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 6 of 22




                             Exhibit 1

                       Objection Procedures
          Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 7 of 22




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


In re:                                                            Chapter 11

NEIMAN MARCUS GROUP LTD LLC, et al.3                              Case No. 20-32519 (DRJ)

                                     Debtors.                     Jointly Administered




                 PROCEDURES FOR FILING OMNIBUS CLAIMS OBJECTIONS

           1.       Grounds for Omnibus Objections. In addition to those grounds expressly set forth

in Bankruptcy Rule 3007(d), the Debtors, the Committee, and the GUC Claims Administrator 4

may file omnibus objections (each, an “Omnibus Objection”) to claims on the grounds that such

claims, in part or in whole:

                    a.       are inconsistent with the Debtors’ book and records;

                    b.       fail to specify the asserted claim amount (or only list the claim amount as
                             “unliquidated”);

                    c.       seek recovery of amounts for which the Debtors are not liable;

                    d.       are incorrectly or improperly classified;




3
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG
California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes
PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC
(0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG
Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus
Square, 1618 Main Street, Dallas, Texas 75201.

4
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



61208/0001-21168084v2
        Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 8 of 22




                  e.     have been formally withdrawn by the claimant through the filing of a
                         pleading or through the entry of a Court order indicating withdrawal of the
                         claim;

                  f.     are filed against non-Debtors or are filed against multiple Debtors;

                  g.     fail to specify a Debtor against whom the claim is asserted;

                  h.     are disallowed pursuant to section 502 of the Bankruptcy Code; or

                  i.     fail to sufficiently specify the basis for the claim or provide sufficient
                         supporting documentation therefor.

         2.       Form of Omnibus Objection.           Each Omnibus Objection will be numbered

consecutively, regardless of basis.

         3.       Supporting Documentation. To the extent appropriate, Omnibus Objections may

include an affidavit or declaration that provides a factual basis for the objection to the claims,

including from a party with knowledge of the Debtors’ books and records and the manner in which

they are maintained that states that the affiant or the declarant has reviewed the claims included

therein and applicable supporting information and documentation provided therewith, made

reasonable efforts to research the claim on the Debtors’ books and records, and determined that

the books and records do not reflect the debt or the amount of debt that is alleged in the claim.

         4.       Claims Exhibits. An exhibit listing the claims that are subject to the particular

Omnibus Objection will be attached thereto. Each exhibit will include only the claims to which

there is a common basis for the objection. Claims for which there is more than one basis for the

objection will be referenced on each exhibit applicable thereto. Including an Omnibus Objection

on one exhibit will not constitute a waiver of the Debtors’, the Committee’s, or the GUC Claims

Administrator’s right to object to the Claim on an additional basis or bases. The exhibits will

include, without limitation, the following information alphabetized by claimant:

                  a.     the claims that are the subject of the Omnibus Objection and, if applicable,
                         the proof of claim number related thereto from the claims register;

                                                   2
61208/0001-21168084v2
        Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 9 of 22




                  b.    the asserted amount of the claim;

                  c.    the grounds for the objection;

                  d.    a cross-reference to the section of the Omnibus Objection discussing such
                        claim; and

                  e.    other information, as applicable, including: (i) the proposed classification
                        of claims the Debtors, the Committee, or the GUC Claims Administrator
                        seeks to reclassify; (ii) the reduced claim amounts of claims the Debtors,
                        the Committee, or the GUC Claims Administrator seeks to reduce; or
                        (iii) the surviving claims of claimants affected by the Omnibus Objection.


         5.       Objection Notice. Each Omnibus Objection will be accompanied by an objection

notice, substantially in the form annexed to the Order as Exhibit 2 (the “Objection Notice”), which

will:
                  a.    describe the basic nature of the objection;

                  b.    inform creditors that their rights may be affected by the objection;

                  c.    describe the procedures for filing a written response (each, a “Response”)
                        to the objection, including all relevant dates and deadlines related thereto;

                  d.    identify the hearing date, if applicable, and related information; and

                  e.    describe how copies of proofs of claim, the Omnibus Objection, and other
                        pleadings filed in the chapter 11 cases may be obtained.

         6.             Notice and Service. Each Omnibus Objection will be filed with the Court

and served electronically using the Court’s electronic filing system. Each Omnibus Objection

(along with a copy of the Objection Notice) will be mailed to each claimholder that is subject to

such objection.

         7.       Omnibus Claims Objection Hearings. Each Omnibus Objection shall be set for

hearing no less than 30 days after service of the Omnibus Objection (each, a “Hearing”), unless as

otherwise ordered by the Court. In the Debtors’, the Committee’s, or the GUC Administrator’s

sole discretion, and after notice to the affected claimant, the Debtors, the Committee, or the GUC

Claims Administrator’s may (without further order of the Court) adjourn the Hearing on the
                                                  3
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 10 of 22




Omnibus Objection to a subsequent hearing date by filing a notice or statement on the record. For

claims subject to an Omnibus Objection and with respect to which either no Response is filed in

accordance with the proposed response procedures and no appearance is made at the Hearing or a

Response is filed in accordance with the proposed response procedures but such Response is

resolved prior to the Hearing, the Debtors, the Committee, or the GUC Claims Administrator may

request at the Hearing that the Court enter an order granting the Omnibus Objection with respect

to such claim. Contested claims for which a Response is filed in accordance with the proposed

response procedures but such Response is not resolved prior to the Hearing and an appearance is

made at the Hearing may be heard at the Hearing or adjourned to a subsequent hearing date in the

the Debtors’, the Committee’s, or the GUC Claims Administrator’s sole discretion. If a subsequent

hearing is determined to be necessary, the Debtors, the Committee, or the GUC Claims

Administrator shall file with the Court and serve on the affected claimants a notice of the hearing

(the date of which shall be determined in consultation with the affected claimant(s)) or announce

such adjournment on the record. Notwithstanding the foregoing, nothing herein shall prejudice

the Debtors’, the Committee’s, or the GUC Claims Administrator’s rights to seek entry of an order

sustaining the Omnibus Objection as to any or all Claims contained therein, as applicable, pursuant

to Section “N” of the Complex Rules.

         8.       Contested Matter. Each claim subject to an Omnibus Objection and the Response

thereto shall constitute a separate contested matter as contemplated by Bankruptcy Rule 9014,

and any order entered by the Court will be deemed a separate order with respect to such claim.

The Debtors, the Committee, or the GUC Claims Administrator may, in their discretion and in

accordance with other orders of this Court, and the provisions of the Bankruptcy Code and




                                                4
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 11 of 22




Bankruptcy Rules, settle the priority, amount, and validity of such contested claims without any

further notice to or action, order, or approval of the Court.

                                 Responses to Omnibus Objections

         9.       Parties Required to File a Response. Any party who disagrees with an objection is

required to file a Response in accordance with the procedures set forth herein and to appear at the

Hearing. If a claimant whose claim is subject to an Omnibus Objection does not file and serve a

Response in compliance with the procedures below or fails to appear at the Hearing, the Court may

grant the objection with respect to such claim without further notice to the claimant.

         10.      Response Contents. Each Response must contain the following (at a minimum):

                  a.     a caption stating the name of the Court, the names of the Debtors, the case
                         number, and the Omnibus Objection to which the Response is directed, and,
                         if applicable, the Proof of Claim number(s) related thereto from the Claims
                         Register;

                  b.     a concise statement setting forth the reasons why the Court should not grant
                         the objection with respect to such claim, including the factual and legal
                         bases upon which the claimant will rely in opposing the Omnibus
                         Objection;

                  c.     a copy of any other documentation or other evidence of the claim, to the
                         extent not already included with the claim, upon which the claimant will
                         rely in opposing the objection; provided that the claimant need not disclose
                         confidential, proprietary, or otherwise protected information in the
                         Response; and, provided, further, that the claimant shall disclose to
                         counsel for the Debtors and the Committee all information and provide
                         copies of all documents that the claimant believes to be confidential,
                         proprietary, or otherwise protected and upon which the claimant intends
                         to rely in support of its claim, subject to appropriate confidentiality
                         constraints;

                  d.     a declaration or other statement of a person with personal knowledge of the
                         relevant facts that support the Response; and

                  e.     the following contact information for the responding party:

                         (i)    the name, address, telephone number, and email address of the
                                responding claimant or the name, address, telephone number, and
                                email address of the claimant’s attorney or designated representative

                                                  5
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 12 of 22




                                to whom the attorneys for the Debtors, the Committee, or the GUC
                                Administrator should serve a reply to the Response, if any; or

                         (ii)   the name, address, telephone number, and email address of the party
                                with authority to reconcile, settle, or otherwise resolve the objection
                                on the claimant’s behalf.

         11.      Filing and Service of the Response. A Response will be deemed timely only if it is

filed with the Court and served electronically using the Court’s electronic filing system and

actually received by 5:00 p.m. (prevailing Central Time) on the day that is thirty (30) calendar

days from the date the Omnibus Objection is served (the “Response Deadline”) unless as otherwise

ordered by the Court, by the following parties (the “Notice Parties”):




                                        Counsel to the Debtors

                                            Anup Sathy, P.C.
                                          Chad J. Husnick, P.C.
                                       KIRKLAND & ELLIS LLP
                                           300 North LaSalle
                                         Chicago, Illinois 60654

                                                  -and-

                                           Matthew C. Fagen
                                       KIRKLAND & ELLIS LLP
                                         601 Lexington Avenue
                                       New York, New York 10022

                                                  -and-

                                          Matthew D. Cavenaugh
                                            Jennifer F. Wertz
                                           Kristhy M. Peguero
                                           Veronica A. Polnick
                                       JACKSON WALKER LLP
                                     1401 McKinney Street, Suite 1900
                                          Houston, Texas 77010



                                             U.S. Trustee




                                                   6
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 13 of 22




                                       Hector Duran, Jr., Esq.
               Office of the United States Trustee for the Southern District of Texas
                                     515 Rusk Street, Suite 3516
                                       Houston, Texas 77002
                                     hector.duran.jr@usdoj.com

                        Counsel to the Official Committee of Unsecured Creditors

                                       Richard M. Pachulski, Esq.
                                         Andrew W. Caine, Esq.
                                   Pachulski Stang Ziehl & Jones LLP
                                   10100 Santa Monica Blvd., 13th Floor
                                      Los Angeles, California 90067
                                        rpachulski@pszjlaw.com
                                          acaine@pszjlaw.com



         12.      Discovery. If the Debtors, the Committee, or the GUC Administrator determine

that discovery is necessary in advance of a hearing on an Omnibus Objection, the Debtors, the

Committee, or the GUC Administrator will serve notice on the affected claimant and its counsel

of record that the scheduled hearing will be treated as a status conference during which the parties

will request that the Court issue a scheduling order to facilitate dismissal or resolution of the

litigation. Such notice may be incorporated into the initial agenda letter for the hearing, or may be

provided by separate notice.

         13.      Failure to Respond. A Response that is not filed and served in accordance with the

procedures set forth herein may not be considered by the Court at the Hearing. Absent reaching

an agreement with the Debtors, the Committee, or the GUC Administrator resolving the

objection to a claim (as described in the Objection Notice), failure to timely file and serve a

Response as set forth herein or to appear at the Hearing may result in the Court granting

the Omnibus Objection without further notice or hearing. Upon entry of an order sustaining

an Omnibus Objection, affected creditors will be served with such order.


                                                  7
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 14 of 22




         14.      Reply to a Response.     The Debtors, the Committee, and the GUC Claims

Administrator shall be permitted to file a reply to any Response no later than one business day

before the hearing with respect to the relevant Omnibus Objection.

                                           Miscellaneous

         15.      Additional Information. Copies of these procedures, the Motion, the Order, or any

other pleadings (the “Pleadings”) filed in these chapter 11 cases are available at no cost at the

Debtors’ restructuring website https://cases.stretto.com/nmg/. You may also obtain copies of any

of the Pleadings filed in these chapter 11 cases for a fee at the Court’s website at

http://www.txs.uscourts.gov/bankruptcy. A login identification and password to the Court’s

Public Access to Court Electronic Records (“PACER”) are required to access this information and

can be obtained through the PACER Service Center at http://www.pacer.psc.uscourts.gov.

         16.      Reservation of Rights. NOTHING IN ANY OMNIBUS OBJECTION OR

OBJECTION NOTICE IS INTENDED OR SHALL BE DEEMED TO CONSTITUTE (A) AN

ADMISSION AS TO THE VALIDITY OF ANY PREPETITION CLAIM AGAINST A

DEBTOR ENTITY; (B) A WAIVER OF ANY RIGHT OF ANY DEBTOR, OR THE

COMMITTEE TO DISPUTE ANY PREPETITION CLAIM ON ANY GROUNDS, ASSERT

COUNTERCLAIMS, RIGHTS OF OFFSET OR RECOUPMENT, DEFENSES, OBJECT TO

CLAIMS (OR OTHER CLAIMS OR CAUSES OF ACTION OF A CLAIMANT) ON ANY

GROUNDS NOT PREVIOUSLY RAISED IN AN OBJECTION, UNLESS THE COURT HAS

ALLOWED A CLAIM OR ORDERED OTHERWISE, OR SEEK TO ESTIMATE ANY

CLAIM AT A LATER DATE; (C) A PROMISE OR REQUIREMENT TO PAY ANY

PREPETITION CLAIM; (D) AN IMPLICATION OR ADMISSION THAT ANY PARTICULAR

CLAIM IS OF A TYPE SPECIFIED OR DEFINED IN THIS MOTION OR ANY ORDER

GRANTING THE RELIEF REQUESTED BY THIS MOTION; (E) A REQUEST OR
                                                  8
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 15 of 22




AUTHORIZATION TO ASSUME ANY PREPETITION AGREEMENT, CONTRACT, OR

LEASE PURSUANT TO SECTION 365 OF THE BANKRUPTCY CODE; OR (F) A WAIVER

OF ANY RIGHT OF ANY DEBTOR, THE COMMITTEE OR UNDER THE BANKRUPTCY

CODE OR ANY OTHER APPLICABLE LAW.




                                       9
61208/0001-21168084v2
Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 16 of 22




                             Exhibit 2

                          Objection Notice
         Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 17 of 22




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


In re:                                                          Chapter 11

NEIMAN MARCUS GROUP LTD LLC, et al.5                            Case No. 20-32519 (DRJ)

                                   Debtors.                     Jointly Administered



         NOTICE OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                     [NUMBER] OMNIBUS CLAIMS OBJECTION

          THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING
          THE COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THIS BANKRUPTCY
          CASE. YOU SHOULD IMMEDIATELY CONTACT THE OBJECTING PARTY TO
          RESOLVE THE DISPUTE. IF YOU DO NOT REACH AN AGREEMENT, YOU MUST
          FILE A RESPONSE TO THIS OBJECTION AND SEND A COPY OF YOUR RESPONSE
          TO THE OBJECTING PARTY WITHIN 30 DAYS AFTER THE OBJECTION WAS
          SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE OBJECTION IS NOT
          VALID. IF YOU DO NOT FILE A RESPONSE WITHIN 30 DAYS AFTER THE
          OBJECTION WAS SERVED ON YOU, YOUR CLAIM MAY BE DISALLOWED
          WITHOUT A HEARING.

          A HEARING HAS BEEN SET ON THIS MATTER ON [DATE] AT [TIME] IN
          COURTROOM 400, 515 RUSK, HOUSTON, TEXAS 77002. YOU MAY PARTICIPATE
          IN THE HEARING EITHER IN PERSON OR BY AUDIO/VIDEO CONNECTION.

          AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY.
          YOU MAY ACCESS THE FACILITY AT (832) 917-1510. YOU WILL BE RESPONSIBLE
          FOR YOUR OWN LONG DISTANCE CHARGES. ONCE CONNECTED, YOU WILL BE
          ASKED TO ENTER THE CONFERENCE ROOM NUMBER. JUDGE JONES
          CONFERENCE ROOM NUMBER IS 205691.

          YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE
          COURT RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING
          APPLICATION. TO CONNECT, YOU SHOULD ENTER THE MEETING CODE


5
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG
California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes
PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC
(0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG
Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus
Square, 1618 Main Street, Dallas, Texas 75201.



61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 18 of 22



          “JUDGEJONES” IN THE GOTOMEETING APP OR CLICK THE LINK ON JUDGE
          JONES HOME PAGE ON THE SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE
          CONNECTED, CLICK THE SETTINGS ICON IN THE UPPER RIGHT CORNER AND
          ENTER YOUR NAME UNDER THE PERSONAL INFORMATION SETTING.

          HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN ADVANCE OF
          THE HEARING. TO MAKE YOUR ELECTRONIC APPEARANCE, GO TO THE
          SOUTHERN DISTRICT OF TEXAS WEBSITE AND SELECT “BANKRUPTCY COURT”
          FROM THE TOP MENU. SELECT “JUDGES’ PROCEDURES,” THEN “VIEW HOME
          PAGE” FOR JUDGE JONES. UNDER “ELECTRONIC APPEARANCE” SELECT
          “CLICK HERE TO SUBMIT ELECTRONIC APPEARANCE”. SELECT THE CASE
          NAME, COMPLETE THE REQUIRED FIELDS AND CLICK “SUBMIT” TO
          COMPLETE YOUR APPEARANCE.



                        Important Information Regarding the Objection

        Grounds for the Objection.         By the Objection, the Committee is seeking to
[disallow/expunge/reclassify/reduce/subordinate] your claim(s) listed in the schedule attached
hereto on the grounds that your claim(s) [is/are] [               ]. The claim(s) subject to the
Objection may also be found on the schedules attached to the Objection, a copy of which has been
provided with this notice.

        Objection Procedures. On [Date], the United States Bankruptcy Court for the Southern
District of Texas (the “Court”) entered an order [Docket No. ] approving procedures for filing and
resolving objections to claims asserted against the Debtors in these chapter 11 cases (the
“Objection Procedures”). A copy of the Objection Procedures is included with this notice. Please
review the Objection Procedures to ensure your response to the Objection, if any, is timely
and correctly filed and served.

                                     Resolving the Objection

       Parties Required to File a Response. If you disagree with the Objection filed with respect
to your claim, you must file a response (each, a “Response”) with the Court in accordance with
the procedures described below and appear at the Hearing (as defined herein).

         Response Contents. Each Response must contain the following (at a minimum):

                  a.    a caption with the name of the Court, the name of the Debtors, the case
                        number, and the title of the Objection to which the Response is directed,
                        and, if applicable, the Proof of Claim number(s) related thereto from the
                        Claims Register;

                  b.    a concise statement setting forth the reasons why the Court should not grant
                        the Objection with respect to your claim, including the specific factual and
                        legal bases upon which you rely in opposing the Objection;

                  c.    copies of documentation or other evidence of your claim not previously
                        filed with proof of such claim on which your Response is based (excluding
                        confidential, proprietary, or other protected information, copies of which
                                                 2
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 19 of 22




                        must be provided to the counsel to the Debtors and Committee, subject to
                        appropriate confidentiality constraints, if any);

                  d.    a declaration or other statement of a person with personal knowledge of the
                        relevant facts that support the Response; and

                  e.    the following contact information for the responding party:

                        (i)    the name, address, telephone number, and email address of the
                               responding claimant or the name, address, telephone number, and
                               email address of the claimant’s attorney or designated representative
                               to whom the attorneys for the Committee should serve a reply to the
                               Response, if any; or

                        (ii)   the name, address, telephone number, and email address of the party
                               with authority to reconcile, settle, or resolve the Objection on your
                               behalf.

        Notice and Service. Your Response must be filed with the Court and served so as to be
actually received by 5:00 p.m. (prevailing Central Time) on [Date], (the “Response Deadline”)
by the following parties (the “Notice Parties”):

                                       Counsel to the Debtors

                                           Anup Sathy, P.C.
                                         Chad J. Husnick, P.C.
                                      KIRKLAND & ELLIS LLP
                                          300 North LaSalle
                                        Chicago, Illinois 60654

                                                 -and-

                                          Matthew C. Fagen
                                      KIRKLAND & ELLIS LLP
                                        601 Lexington Avenue
                                      New York, New York 10022

                                                 -and-

                                         Matthew D. Cavenaugh
                                           Jennifer F. Wertz
                                          Kristhy M. Peguero
                                          Veronica A. Polnick
                                      JACKSON WALKER LLP
                                    1401 McKinney Street, Suite 1900
                                         Houston, Texas 77010




                                                  3
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 20 of 22




                                              U.S. Trustee

                                       Hector Duran, Jr., Esq.
               Office of the United States Trustee for the Southern District of Texas
                                     515 Rusk Street, Suite 3516
                                       Houston, Texas 77002
                                     hector.duran.jr@usdoj.com

                        Counsel to the Official Committee of Unsecured Creditors

                                       Richard M. Pachulski, Esq.
                                         Andrew W. Caine, Esq.
                                   Pachulski Stang Ziehl & Jones LLP
                                   10100 Santa Monica Blvd., 13th Floor
                                      Los Angeles, California 90067
                                        rpachulski@pszjlaw.com
                                          acaine@pszjlaw.com


        Failure to Respond. A Response that is not filed and served in accordance with the
procedures set forth herein may not be considered by the Court at the Hearing. Absent an
agreement with the Committee resolving the Objection to a claim, failure to timely file and
serve a Response as set forth herein and appear at the Hearing may result in the Court
granting the Objection without further notice or hearing. Upon entry of an order, affected
creditors will be served with a notice of entry, and a copy, of the order.

                                       Hearing on the Objection

        Date, Time, and Location. A hearing (the “Hearing”) on the Objection will be held on
[Date], at [Time] prevailing Central Time, before the Honorable David R. Jones, United States
Bankruptcy Judge, in Courtroom 400, 515 Rusk, Houston, Texas 77002. You may participate in
the Hearing either in person or via audio/video connection with the instructions included at the top
of this Notice. The Hearing may be adjourned to a subsequent date in these chapter 11 cases in
the Committee’s sole discretion. You must attend the Hearing if you disagree with the
Objection and have filed a Response. Contested claims for which (a) a Response is filed in
accordance with the proposed response procedures but such Response is not resolved prior to the
Hearing and (b) an appearance is made at the Hearing may be heard at the Hearing or adjourned
to a subsequent hearing in the Committees’ sole discretion. If a subsequent hearing is determined
to be necessary, the Committee shall file with the Court and serve on the affected claimants a
notice of the hearing (the date of which shall be determined in consultation with the affected
claimant(s)).

        Discovery. If the Committee determines that discovery is necessary in advance of a hearing
on an Objection, the Committee will serve notice on the affected claimant and its counsel of record
that the scheduled hearing will be treated as a status conference during which the parties will
request that the Court issue a scheduling order to facilitate dismissal or resolution of the litigation.

                                                  4
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 21 of 22




Any such notice may be incorporated into the initial agenda letter for the hearing or may be
provided by separate notice.

                                      Additional Information

        Questions or Information. Copies of the Objection Procedures and any other pleadings
(collectively, the “Pleadings”) filed in these chapter 11 cases are available at no cost at the Debtors’
restructuring website https://cases.stretto.com/nmg/. You may also obtain copies of any of the
Pleadings filed in these chapter 11 cases for a fee at the Court’s website at
http://www.txs.uscourts.gov/bankruptcy. A login identification and password to the Court’s Public
Access to Court Electronic Records (“PACER”) are required to access this information and can be
obtained through the PACER Service Center at http://www.pacer.psc.uscourts.gov. Please do not
contact the Court to discuss the merits of any claim or any Objection filed with respect thereto.

                                       Reservation of Rights

     NOTHING IN ANY OMNIBUS OBJECTION OR OBJECTION NOTICE IS
INTENDED OR SHALL BE DEEMED TO CONSTITUTE (A) AN ADMISSION AS TO
THE VALIDITY OF ANY PREPETITION CLAIM AGAINST A DEBTOR ENTITY; (B)
A WAIVER OF ANY RIGHT OF ANY DEBTOR OR THE COMMITTEE TO DISPUTE
ANY PREPETITION CLAIM ON ANY GROUNDS, ASSERT COUNTERCLAIMS,
RIGHTS OF OFFSET OR RECOUPMENT, DEFENSES, OBJECT TO CLAIMS (OR
OTHER CLAIMS OR CAUSES OF ACTION OF A CLAIMANT) ON ANY GROUNDS
NOT PREVIOUSLY RAISED IN AN OBJECTION, UNLESS THE COURT HAS
ALLOWED A CLAIM OR ORDERED OTHERWISE, OR SEEK TO ESTIMATE ANY
CLAIM AT A LATER DATE; (C) A PROMISE OR REQUIREMENT TO PAY ANY
PREPETITION CLAIM; (D) AN IMPLICATION OR ADMISSION THAT ANY
PARTICULAR CLAIM IS OF A TYPE SPECIFIED OR DEFINED IN THIS MOTION OR
ANY ORDER GRANTING THE RELIEF REQUESTED BY THIS MOTION; (E) A
REQUEST OR AUTHORIZATION TO ASSUME ANY PREPETITION AGREEMENT,
CONTRACT, OR LEASE PURSUANT TO SECTION 365 OF THE BANKRUPTCY
CODE; OR (F) A WAIVER OF ANY RIGHT OF ANY DEBTOR, THE COMMITTEE, OR
UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE LAW.


Dated: [            ], 2020
                                                /s/
                                                COLE SCHOTZ P.C.
                                                Michael D. Warner (TX Bar No. 00792304)
                                                James W. Walker (TX Bar No. 20709600)
                                                301 Commerce Street, Suite 1700
                                                Fort Worth, TX 76102
                                                Telephone: (817) 810-5250
                                                Facsimile: (817) 810-5255
                                                Email: mwarner@coleschotz.com
                                                         jwalker@coleschotz.com


                                                  5
61208/0001-21168084v2
       Case 20-32519 Document 1740 Filed in TXSB on 09/03/20 Page 22 of 22




                                     Co-Counsel for the Official Committee of Unsecured
                                     Creditors

                                     - and -

                                     PACHULSKI STANG ZIEHL & JONES LLP
                                     Richard M. Pachulski (admitted pro hac vice)
                                     Andrew W. Caine (pro hac vice pending)
                                     Steven W. Golden (TX Bar No. 24099681)
                                     10100 Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067-4100
                                     Telephone: (310) 227-6910
                                     Email: rpachulski@pszjlaw.com
                                            acaine@pszjlaw.com
                                            sgolden@pszjlaw.com

                                     Lead Counsel for the Official Committee of
                                     Unsecured Creditors




                                       6
61208/0001-21168084v2
